Name: 2011/552/EU, Euratom: Decision of the European Parliament of 10Ã May 2011 on discharge in respect of the implementation of the budget of the Executive Agency for Competitiveness and Innovation for the financial year 2009
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2011-09-27

 27.9.2011 EN Official Journal of the European Union L 250/77 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2011 on discharge in respect of the implementation of the budget of the Executive Agency for Competitiveness and Innovation for the financial year 2009 (2011/552/EU, Euratom) THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2009 (1),  having regard to the annual accounts of the European Union for the financial year 2009 (SEC(2010) 963  C7-0211/2010) (2),  having regard to the final annual accounts of the Executive Agency for Competitiveness and Innovation for the financial year 2009,  having regard to the Commissions report on the follow-up to the discharge for the 2008 financial year (COM(2010) 650), and to the Commission staff working documents accompanying that report (SEC(2010) 1437 and SEC(2010) 1438),  having regard to the Commission communication of 2 June 2010 entitled Synthesis of the Commissions management achievements in 2009 (COM(2010) 281),  having regard to the Commissions annual report to the discharge authority on internal audits carried out in 2009 (COM(2010) 447), and to the Commission staff working document accompanying that report (SEC(2010) 994),  having regard to the Court of Auditors report on the annual accounts of the Executive Agency for Competitiveness and Innovation for the financial year 2009, together with the Agencys replies (3),  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions, provided by the Court of Auditors pursuant to Article 287 of the Treaty on the Functioning of the European Union (4),  having regard to the Councils recommendation of 15 February 2011 on discharge to be given to the executive agencies in respect of the implementation of the budget for the financial year 2009 (05893/2011  C7-0054/2011),  having regard to Articles 274, 275 and 276 of the EC Treaty, Article 17(1) of the Treaty on European Union, Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union and Articles 179a and 180b of the Euratom Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5) as amended by Council Regulations (EC, Euratom) No 1995/2006 (6) and (EC) No 1525/2007 (7), and in particular Articles 55, 145, 146 and 147 thereof,  having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (8), and in particular Article 14(3) thereof,  having regard to Commission Regulation (EC) No 1653/2004 of 21 September 2004 on a standard financial regulation for the executive agencies pursuant to Council Regulation (EC) No 58/2003 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (9), and in particular the first and second paragraphs of Article 66 thereof,  having regard to Commission Decision 2004/20/EC of 23 December 2003 setting up an executive agency, the Intelligent Energy Executive Agency, to manage Community action in the field of energy in application of Council Regulation (EC) No 58/2003 (10),  having regard to Commission Decision 2007/372/EC of 31 May 2007 amending Decision 2004/20/EC in order to transform the Intelligent Energy Executive Agency into the Executive Agency for Competitiveness and Innovation (11),  having regard to Rule 76 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinions of the other committees concerned (A7-0134/2011), A. whereas under Article 17(1) of the Treaty on European Union the Commission shall execute the budget and manage programmes and shall do so, under Article 317 of the Treaty on the Functioning of the European Union in cooperation with the Member States on its own responsibility, having regard to the principle of sound financial management, 1. Grants the Director of the Executive Agency for Competitiveness and Innovation discharge in respect of the implementation of the Agencys budget for the financial year 2009; 2. Sets out its observations in the resolution that forms an integral part of the Decisions on discharge in respect of the implementation of the general budget of the European Union for the financial year 2009, Section III  Commission and executive agencies; 3. Instructs its President to forward this decision, together with the Decision on discharge in respect of the implementation of the European Union general budget for the financial year 2009, Section III  Commission and the resolution that forms an integral part of those Decisions, to the Director of the Executive Agency for Competitiveness and Innovation, the Council, the Commission, the Court of Justice of the European Union and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Jerzy BUZEK The Secretary-General Klaus WELLE (1) OJ L 69, 13.3.2009. (2) OJ C 308, 12.11.2010, p. 1. (3) OJ C 338, 14.12.2010, p. 83. (4) OJ C 308, 12.11.2010, p. 129. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 390, 30.12.2006, p. 1. (7) OJ L 343, 27.12.2007, p. 9. (8) OJ L 11, 16.1.2003, p. 1. (9) OJ L 297, 22.9.2004, p. 6. (10) OJ L 5, 9.1.2004, p. 85. (11) OJ L 140, 1.6.2007, p. 52.